Acknowledgement
This Notice of Allowance is in response to amendments filed 12/13/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2021 has been considered by the examiner.
Reasons for Allowance
Claims 1, 42-44, 46-60, 62-64, and 66-79 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Kobilarov et al. (US 10,671,076 B1), taken alone or in combination, does not teach the claimed system and method comprising: 
obtaining, using at least one processor, sensor data associated with an environment; 
obtaining, using the at least one processor, map data associated with the environment; 
identifying, using the at least one processor, a set of candidate trajectories for a vehicle to traverse through the environment based on the sensor data and map data, wherein each candidate trajectory comprises successive motion actions of the vehicle; 
for each candidate trajectory, evaluating, using the at least one processor, a cost of the candidate trajectory based on a comparison of the motion actions with strategic factors associated with strategic guidelines, wherein evaluating the cost includes using a cost function that comprises at least one deviation metric characterizing a degree of deviation of a particular motion action from a strategic 
identifying, using the at least one processor, a particular trajectory from the candidate trajectories based on the evaluated costs of the candidate trajectories; and 
operating, using a controller of the vehicle, the vehicle to traverse the particular trajectory in the environment.
Specifically, Kobilarov et al. discloses a similar system that obtains sensor data associated with an environment (see col. 14, lines 4-40), obtains map data associated with the environment (see col. 14, lines 4-28), identifies a set of candidate trajectories for a vehicle to traverse through the environment based on the sensor data and map data, wherein each candidate trajectory comprises successive motion actions of the vehicle (see col. 3, line 66-col. 4, line 37; col. 13, line 64-col. 14, line 3), for each candidate trajectory, evaluates a cost of the candidate trajectory based on a comparison of the motion actions with strategic factors associated with strategic guidelines (see col. 15, lines 41-62), wherein evaluating the cost includes using a cost function that comprises at least one deviation metric characterizing a degree of deviation of a particular motion action from a strategic guideline of a plurality of strategic guidelines (see col. 15, lines 53-64), identifies a particular trajectory from the candidate trajectories based on the evaluated costs of the candidate trajectories (see col. 16, line 52-col. 17, Kobilarov et al. does not disclose that the plurality of strategic guidelines are logical expressions that are organized into priority groups, and evaluating the costs of the candidate trajectory comprises evaluating the costs of the candidate trajectory by iterating through the priority groups and computing the cost of the candidate trajectory for each priority group, as claimed. 
Upon further search and consideration, no reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661